 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDDetroit Diesel Allison Division, General MotorsCorporation and Michael L. Aldridge G2andG1 Marvin L. NewlandLocal 933, United Automobile, Aerospace and Agri-cultural Implement Workers of America, UAWand Michael L. Aldridge G2and G Marvin L.Newland. Cases 25-CA-10921, 10942, 25-CB-3737, and 3746May 19, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn February 14, 1980, Administrative LawJudge James L. Rose issued the attached Decisionin this proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, RespondentUnion filed a brief in support of the AdministrativeLaw Judge's Decision, and Respondent Employerfiled a brief in opposition to the General Counsel'sexceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.' The General Counsel has excepted to certain credibility findingsmade by the Administrative Law Judge. It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with re-spect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect Standard DryWall Products. Inc.. 91 NLRB 544 (1950), enfd 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for re-versing his findings.DECISIONSTATEMENT OF THE CASEJAMES L. ROSE, Administrative Law Judge: Theseconsolidated cases were heard before me on November19 and 20, 1979, at Indianapolis, Indiana, upon the Gen-eral Counsel's complaints which alleged, generally, thatthe Respondent Union, Local 933, United Automobile,Aerospace and Agricultural Implement Workers of249 NLRB No. 89America, UAW, caused the Respondent Employer, De-troit Diesel Allison Division, General Motors Corpora-tion, to transfer the two Charging Parties in violation ofSections 8(b)(1)(A), 8(b)(2), 8(a)(1), and 8(a)(3) of theNational Labor Relations Act, as amended, 29 U.S.C. §151, et seq.'The Respondents each deny that they committed anyviolation of the Act.Upon the record as a whole, including my observationof the witnesses, the briefs and arguments of counsel, Ihereby make the following:FINDINGS OF FACT AND CONCLUSIONS OF LAWI. JURISDICTIONThe Respondent Employer is a Michigan corporationengaged at its Indianapolis, Indiana, facility in the manu-facture, sale, and distribution of internal combustion en-gines and related products. In connection with this oper-ation, the Employer annually sells finished products di-rectly to points outside the State of Indiana valued inexcess of $50,000. The Employer also annually receives,directly from points outside the State of Indiana, goodsand materials valued in excess of $50,000. All partiesadmit, and I find, that the Employer is an employer en-gaged in commerce within the meaning of Section (2),(6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe Respondent Union, Local 933, United Auto-mobile, Aerospace and Agricultural Implement Workersof America, UAW, is admitted by all parties to be, and Ifind it is, a labor organization within the meaning of Sec-tion 2(5) of the Act.Ill. THE LLEGED UNFAIR LABOR PRACTICESA. Background FactsFor many years the Union has represented the Em-ployer's production and maintenance employees and hashad a series of collective-bargaining agreements with theEmployer, with local supplements. The collective-bar-gaining agreement in effect during the times materialhere was executed in 1976.At its Indianapolis facility, the Employer manufacturesdiesel engines. The total work force is undefined in therecord, but under Manufacturing Superintendent GaryD. Coryell consists of approximately 435 hourly employ-ees, along with 35 foremen and 6 general foremen.In department 1560, the 149 diesel engine block ismanufactured. After being tooled in department 1560 theblocks are sent either to the assembly department or toshipping to be sold as a spare part. Only a limitedamount of block assembly is done in department 1560.One of the principal functions performed by employ-ees in department 1560 is the removal of burrs and othersurface defects which apparently result from the drillingprocess. The job title of the individuals who perform thiswork is "burr and polish." According to the Employer'sI An amendment to the complaint alleging the Union's unlawful failureto represent an employee was withdrawn at the hearing. DETROIT DIESEL ALLISON DIVISION605job description dated September 1971, a burr and polishemployee:Burrs, buffs, polishes and blends ferrous and non-ferrous parts both before and after machining. Rea-sonably close tolerances and finishes must be main-tained.After a block has been finished, it is reviewed by aninspector. On a "Rework Traveler" the inspector makesnotations of additional work required before the block issent on assembly or shipping. Such rework might includeredrilling of holes, buffing and polishing burrs, or clean-ing.Much of this postinspection work is done by salvageand rework mechanics whose general job description is:Sets up and operates a variety of machine toolson salvageable ferrous and non-ferrous parts, hold-ing close tolerance.2In 1974, there arose a dispute on the night shift con-cerning whether the burr and polish work, after theblock had been inspected, should be done by burr andpolish employees or by salvage and rework mechanics.At that time, the zone committeeman,3Charging PartyMichael L. Aldridge, settled this grievance with theCompany on the basis that all burr and polish work fol-lowing inspection of the block would be done by salvageand rework mechanics. When the settlement came to theattention of Jerry McLain, the zone committeeman forthe day shift, he told Aldridge that Aldridge was wrong,that the burr and polish work should be performed byburr and polish employees even after inspection. McLainfurther stated that, if he ever got a chance to reverse thegrievance settlement, he would do so. McLain testifiedthat there was no problem with regard to who should dothe work on the day shift, as burr and polish work wasbeing done by burr and polish employees.Aldridge was defeated for reelection in 1977 and thusduring the time of the events here was no longer an offi-cer in the Union.In June 1978, Aldridge transferred into department1560 as a salvage and rework mechanic. He obtained thisjob pursuant to a grievance settlement which was han-dled by McLain. Apparently Aldridge had bid on andwas improperly denied a job of salvage and rework me-chanic. Thus, not only was he assigned the job of sal-vage and rework mechanic in department 1560, but hereceived $1,400 to $1,500 in backpay.In any event, from June 1978 Aldridge worked in de-partment 1560 as a salvage and rework mechanic and,2 Apparently there are salvage and rework mechanics in other depart-ments as well as department 1560.3 Among the working officers of the Union are zone committeemenand district committeemen. Generally, the district committeeman is re-sponsible for representing people within his district, which normally con-sists of one or more departments, and participates with first-line manage-ment at the step-one level of any grievance. A zone committeeman is thenext higher officer and has under his jurisdiction more than one district.The zone committeeman represents employees at what the Employer andthe Union refer to as step one and a half of the grievance procedure, thelevel immediately above first-line supervision. Both the district and zonecommitteeman are elected by the Union's membership for terms of 3years.pursuant to the 1974 grievance settlement, was, alongwith the other salvage and rework mechanics,doing post-inspection burr and polish work.Sometime in September 1978, as a result of somechanges in the work force, the Union determined tocombine two districts, one of which included department1560. The two district committeemen then ran in a spe-cial election to determine who would be the districtcommitteeman over the new district and David Fenwick,who had been the district committeeman in one of thedistricts, was elected. Prior to the election Fenwick hadnot had jurisdiction over department 1560.Sometime in October, Fenwick testified, he discoveredthat a substantial amount of burr and polish work in de-partment 1560 was being done by salvage and reworkmechanics. He thus undertook to file a grievance datedOctober 31, 1978, wherein he alleged that managementwas in violation of "Demand Settlement #11."4Fen-wick's grievance was denied at the first step and wasthen referred to the zone committeeman and higher man-agement.According to the testimony of Coryell, following hisinvestigation he found that 40 to 70 percent of the workbeing done by salvage and rework mechanics was in factburr and polish work and that, by accepting the griev-ance, the Employer could save a substantial amount ofmoney on wages each year. The salvage and rework me-chanics are higher pay classification than burr and polishemployees, although burr and polish is considered a de-sirable job.At the time the Union and the Employer settled thisgrievance, it was unknown precisely how many salvageand rework mechanics would be surplused in department1560, though it was known that some would be. Thus,Coryell asked for 3 months in which to implement thechange. By December, Coryell knew that approximatelyfive salvage and rework mechanics in department 1560would be surplused and would have to be transferred toother departments.From January through March 1979, five salvage andrework employees in department 1560 were transferredto other departments. The employees were selected fortransfer by seniority, the newest salvage and rework em-ployees being chosen for transfer. These five include theCharging Parties here, Marvin L. Newland and MichaelL. Aldridge.4 During contract negotiations in 1976, the Union requested in"Demand #11": "THE UNION DEMANDS THAT ALL EMPLOY-EES BE ASSIGNED TO WORK THAT PROPERLY FALLSWITHIN THEIR CLASSIFICATION AT ALL TIMES," and as aresult of the negotiations, the Union and the Employer agreed:During the 1976 negotiations the Union maintained there were nu-merous examples whereby large numbers of employees were regular-ly assigned work apart from their classification for periods of ex-treme durations. The Union claimed this condition created inequitiesfor other employees in the matter of equalizing available overtimeand shift preference and the like.Management assured the Union that it is not its intent to improper-ly classify employees. When improperly classified employees causeproperly classified employees to be denied their contractual rightssuch employees will be reassigned or transferred under the provi-sions of the appropriate agreement 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The IssuesThe essence of the General Counsel's theory in thismatter is that Fenwick filed the grievance at the insis-tence of McLain in order to cause the transfer of Al-dridge out of department 1560 because Aldridge hadmade known his intention to run against McLain forzone committeeman or, in the alternative, McLain's "fac-tion." Therefore, contends the General Counsel, the Re-spondent Union violated Sections 8(b)(1)(A) and 8(b)(2)by interfering with an employee's protected right toengage in political union activity; that the Union at-tempted to cause the Employer to discriminate against anemployee because of his union activity; and finally, theEmployer, by sustaining the grievance and implementingit, which caused the transfer of Aldridge, violated Sec-tion 8(a)(3) and (1) of the Act.Since Newland was junior to Aldridge, in order totransfer Aldridge, Newland was also transferred, hencehis transfer was also violative of the Act. (The GeneralCounsel does not contend that the transfer of the otherswas unlawful.) It is also alleged that the Union failed torepresent Aldridge and Newland in connection withgrievances they had filed.C. Analysis Concluding FindingsWhere an agent of labor organization causes or at-tempts to cause an employer to discriminate against em-ployees in violation of Section 8(a)(3) of the Act, such isa violation of Section 8(b)(2). And where the union,through its agent, is motivated in its attempt to causesuch discrimination because the employee has engaged inactivity guaranteed by the Labor-Management Reportingand Disclosure Act (being a candidate and/or supportingcandidate for union office), then the union has violatedSections 8(b)(2) and 8(b)(1)(A) of the Act. CarpentersLocal Union No. 22, United Brotherhood of Carpenters andJoiners of America (William Graziano, d/b/a GrazianoConstruction Company), 195 NLRB 1 (1972). And, ofcourse, where an employer in fact does discriminateagainst an employee because the union sought such dis-crimination, the employer violates Section 8(a)(3) and (1)of the Act.However, the General Counsel does have the burdenof proving his allegations by preponderance of the credi-ble evidence.From my evaluation of the testimony, particularlyconsidering both the demeanor of the witnesses and theinherent probability of the allegations herein, I concludethat the General Counsel failed to prove that Fenwickwas motivated by an attempt to discriminate against Al-dridge when he filed the grievance on October 31; nordid the Union thereafter cause or attempt to cause theEmployer to transfer or otherwise discriminate againstNewland or Aldridge.Further, I believe from a preponderance of the credi-ble evidence that Fenwick filed the grievance on Octo-ber 31 because he felt that a substantial amount of workbeing performed by the salvage and rework mechanicswas in fact the work of burr and polish employees; andthat the Employer was in violation of Demand Settle-ment #11.It is noted that grievances under Demand Settlement#11 are not unusual. In fact, the unrebutted and general-ly credible testimony of Michael Holland, the Employ-er's general supervisor, industrial relations, is that since1976 there have been 308 employee grievances allegingviolations of the Demand Settlement #11. Of these 165have been in plant #5, the location of department 1560;25 such grievances have been in the department withinFenwick's jurisdiction, as district committeemen andFenwick personally filed 7 of them. In addition, 28 suchgrievances were filed by committemen relating to jobsother than their own individual jobs. Thus, for Fenwickto file the grievance on October 31 is certainly not un-usual, and that fact raises no inference of an unlawfulmotivation on his part, or that of McLain or anybodyelse.The gravamen of the General Counsel's complaint isthat the Union requested the transfer of Aldridge be-cause he sought "to run for election against an incum-bent for the position of Zone Committeeman." The prin-cipal proof rests on the testimony of Aldridge to theeffect that Fenwick told him that McLain told Fenwickto file the grievance so that Aldridge would be trans-ferred out of department 1560 and thus would not beable then to run for zone committeman against McLainduring the 1980 election.Fenwick denied he made such a statement to Aldridgeor that Aldridge's political plans in any way affected hisdetermination to file the grievance. I credit Fenwick(and the other of Respondents' witnesses where their tes-timony conflicts with Aldridge) and specifically discreditAldridge.First, I found Aldridge's demeanor to be negative andgenerally his testimony to be unreliable. Second, Al-dridge testified specifically that the election for which hehad announced and for which he contends that McLainsought to have him transferred was the general electionin 1980, when Aldridge would be contesting forMcLain's zone committeeman position, McLain havingindicated he would run for president. Other witnesses forthe General Counsel, however, including Newland, testi-fied that the election for which Aldridge was to be thecandidate for zone committeeman was an election thatwas anticipated in the spring of 1979 when it was antici-pated that McLain would resign as zone committeeman.McLain had applied for several skill trade jobs, and, ifawarded one, would have to resign. In fact, in the springof 1979, McLain did accept a skill trade job and didresign as the zone committeeman.Aldridge's testimony about which election was so pre-cise, though inaccurate, that I cannot conclude it was aninadvertent error on his part. Rather, Aldridge's testimo-ny appears designed to show that, as a candidate forpresident, McLain would be heading a slate, hence, torun for zone committeeman would be tantamount to run-ning against McLain. Thus he testified, "McLain and Inever talked personally together, where I said I wasgoing to run against him; no." Given this, and his nega-tive demeanor, I conclude that his testimony of hearsaystatements allegedly made to him by officers of the DETROIT DIESEL ALLISON DIVISION607Union, even absent denials,5are not sufficiently trust-worthy to form a basis for finding a violation here.All of the direct evidence of unlawful motivation onthe part of Fenwick and/or McLain was testified to byAldridge and denied specifically by Foreman ErnestVaughn, Fenwick, McLain, and Coryell. AlthoughMcLain admits to a fundamental difference of opinionbetween him and Aldridge concerning which classifica-tion should do postinspection burr and polish work,there is no evidence in the record to indicate whyMcLain would seek to have Aldridge or Newland trans-ferred out of plant #5. To the contrary, even thoughMcLain and Aldridge had this difference of opiniondating back several years, it is noted that, as recently asthe summer of 1978, McLain personally handled a griev-ance for Aldridge and was successful in netting Aldridgenot only the job he wanted but also $1,400 to $1,500.Such certainly mitigates against any inference of generalanimosity on the part of McLain. Further, by the timeMcLain was supposed to have set in motion the chain ofevents leading to Aldridge's transfer, McLain had ap-plied for a skill trade job and foreseeably would not be acandidate for election in 1980. There is no showing thathe had any interest in who would be elected to replacehim or in any events of 1980Thus, there really is no basis in this record to inferthat McLain or any of the other officers of the Unionhad any particular reason to want to discriminate againstAldridge. Similarly, there is no evidence of any reasonwhy any of the officers of the Union would discriminateagainst Newland other than Newland's testimony that heand Aldridge were political allies. And, as I concludenone of the officers of the Union sought to discriminateagainst Aldridge because he intended to be a candidate,it follows that Newland likewise was not discriminatedagainst.The General Counsel seems to argue that the griev-ance was unmeritorious, thus to file it implies an unlaw-ful motivation on Fenwick's part. The evidence, howev-er, particularly the job descriptions, belies this conten-tion. And the grievance certainly appears arguable, not-withstanding that Aldridge, Newland, and others feltotherwise. That there was conversation among employ-ees and with Vaughn relating to the settlement of thisI The only undenied testimony of Aldridge relates to zone committee-man Danny Pardue who, according to counsel for the Union, was on ahunting trip on the day of the hearing. Aldridge testified that, sometimein January 1979, Pardue told him that McLain was trying to move Al-dridge out. While such may be admissible because Pardue is an officer ofthe Union, although a low-level officer, given my evaluation of Al-dridge's general unreliability, I conclude that, while admissible, and un-denied, it is not sufficiently trustworthy to be relied on.grievance-and such is the real thrust of most of Al-dridge's testimony-does not imply a determination byunion officers to "get" Aldridge, or a conspiracy be-tween the Union and the Employer.The General Counsel also contends that, even withgranting the grievance, surplusing Aldridge was not nec-essary, thus such must have been done for a discrimina-tory reason. The Employer's records reveal a drop inproduction for the spring and summer of 1979 with anincrease thereafter, as a result of which some of the sur-plused salvage and rework mechanics were returned todepartment 1560. Aldridge was not because he too ac-cepted a skill trade job.I find no basis to reject the Employer's documentaryevidence, or the testimony of management personnel,that the surplusing of salvage and rework mechanics wascaused by taking burr and polish work from them, andthat there was an overall reduction in work available asa result of the schedule cutback.Finally, there is no evidence that Aldridge or New-land was in any way harmed by the temporary depart-ment transfers, or that such in any way inhibited his abil-ity to run for union office.Upon the record as a whole, I conclude that the Gen-eral Counsel has failed to establish that the Union was inany way motivated to cause discrimination against Al-dridge or Newland and I specifically conclude that noneof the statements Aldridge testified to concerningMcLain's attempt to have him transferred in fact oc-curred. I further conclude that the Employer did not dis-criminate against Aldridge or Newland and, finally, thereis no evidence to support the ancillary allegations thatthe Union failed and refused fairly to process a grievancefor Aldridge and Newland. In fact, the only grievancestestified to were settled in favor of the grievants. There-fore, I will recommend that the complaint be dismissedin its entirety.Upon the foregoing findings of fact, conclusions oflaw, and the entire record in this matter, I hereby issuethe following recommended:ORDER6The complaint is dismissed in its entirety.I In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.